Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-7, 9-15, 20-21 are is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kopish et al (10053858).
Kopish et al(figures 2-3) shows a door for a partition wall comprising: a door leaf (12) with an underside to be directed toward a floor and an upper side to be directed toward a ceiling; and adjusting means (36, 54, 56, 46) configured to adjust the door leaf in the height relative to the floor are provided close to at least one of the underside and the upper side of the door leaf, wherein the adjusting means comprise: a first elongate profile (32, 30) and a second elongate profile ( 46 and the shorter flanges next to 46, 56, 46, 66) formed correspondingly to the first profile, wherein the first and the second profile extend in the width direction of the door and wherein the first profile is fixedly connected to the door leaf and is configured such that it forms a receiving element for receiving the second profile therein in releasably attachable and height-adjustable manner; and a hinge element (66) connected to the second profile for pivoting the second profile about a vertical axis of the door leaf, wherein the hinge element can be mounted on a wall and/or one of the floor and the ceiling.

Per claim 4, Kopish et al further shows the second elongate profile has a U- shaped cross-section (48, 46) and wherein the bases of the U-shaped cross-sections of the first and the second profile are directed away from each other (the bases are flat and is thus reasonably interpreted as claimed).
Per claim 5, Kopish et al further shows the second elongate profile has a double U-shape in cross-section (the first form by parts 48, 46; the second formed by part 46 and the adjacent shorter vertical flanges) and wherein the bases of the U-shaped cross-sections of the first and the second profile are directed toward each other (the bases are flat and is thus reasonably interpreted as claimed).
Per claims 6-7, Kopish et al further shows the distance between the bases of the U-shaped cross-sections of the first and the second profile is adjustable in order to adjust the door leaf in the height (per part 70, 64, or 56), height-adjustable spacing means (64) between the bases of the U-shaped cross-sections of the first and the second profile for the purpose of adjusting the distance between said bases.
Per claims 9-10, Kopish et al further shows at least a third elongate profile (46 and 48s) which extends in the width direction of the door and is formed and 
Per claim 11, Kopish et al further shows the door leaf comprises close to at least one of the underside and the upper side of the door leaf a recess extending in the width direction of the door for at least partially receiving therein at least one of the first, the second and the third profile.
Per claims 12-13, Kopish et al further shows the second profile comprises close to a longitudinal outer end thereof a recess for receiving therein a mounting part of the hinge element (see figure 2 where 52 is), wherein the hinge element comprises a pivot hinge and the recess is configured to receive therein a pin (54) of the pivot hinge.
Per claim 14, Kopish further shows the hinge element comprises a pivot hinge and the second profile comprises close to a longitudinal center thereof a recess for receiving therein a pin of the pivot hinge.
Per claim 15, Kopish et al further shows the pivot hinge comprises: a mounting part for mounting the pivot hinge on the floor or the ceiling; and a locking mechanism for locking the door in a plurality of predetermined angular positions relative to a frontal plane of the wall (see figure 2).
Per claims 20-21, Kopish et al further discloses the door leaf  is manufactured from at least one from the group of steel, glass, plastic and wood, wherein the door leaf comprises a self-supporting construction.	
Claim(s) 1-2, 8-15, 18-21 are is/are rejected under 35 U.S.C. 102a1 as being anticipated by Catlett et al (3457674).

Per claims 8-10, Catlett et al further shows the cross section of the second profile is dimensioned such that the legs of the U-shaped cross section of the first profile embrace the second profile, such that the first profile engages clampingly on the second profile, at least a third elongate profile( part 20) which extends in the width direction of the door and is formed and dimensioned such that it engages, clampingly on the second profile, wherein the third profile is arranged for moving slidably along the vertical axis relative to the second profile. 
Per claim 11, Catlett et al further shows the door leaf comprising a recess (the opening for the arm) close to either the underside or the upper side of the door leaf, the 
Per claim 12, Catlett et al further shows the second profile comprising a recess close to a longitudinal outer end thereof, the recess (the opening) configured to receive therein a mounting part of the hinge element. 
Per claims 13-14, Catlett et al further shows the hinge element comprises a pivot hinge and the recess is configured to receive therein a pin of the pivot hinge (the part of 16 that is inside the first profile), the hinge element comprises a pivot hinge and the second profile comprises a recess close to a longitudinal center thereof, the recess configured to receive therein a pin (where 35 is) of the pivot hinge.  
Per claim 15, Catlett et al further shows the hinge comprise a mounting part (14) for mounting the pivot hinge on the floor or the pivot hinge and a locking mechanism (parts 38, 39) for locking the door in a plurality  of predetermined angular positions (the claim is not yet specific as to the mechanism) relative to a frontal plane of the wall. 
Per claim 18, Catlett et al further shows the hinge element comprising a paumelle hinge, and the second profile is configured close to a longitudinal outer end thereof for mounting thereon a mounting part of the paumelle hinge (figure 4 shows an example of a paumelle hinge).  
Per claim 19, 21, Catlett et al further shows the hinge element comprising a spring element (89) and/or a spring mechanism for urging the door into a predetermined position using spring force, the door leaf comprises a self-supporting construction (inherently so)

glass, plastic and wood.

Claim(s) 24-32, are is/are rejected under 35 U.S.C. 102a1 as being anticipated by Dixon (4103463).
Dixon (figures 1-7) shows a partition wall (figure 1) comprising: a horizontal upper post (26, top, figure 2)  to be mounted on a ceiling, a horizontal lower post (26, bottom) to be mounted on a floor, a wall element (24, figure 1 (panel on right) comprising at least a wall panel, to be arranged between the upper post and the lower post, a door (, either 22 or 24, the panel on left of figure 1) is arranged at least substantially directly against and end surface of the wall element, wherein the wall panel and the door leaf of the door have the same height dimension and at least the lower post extends up to the door, such that the post does not extend under the door, the upper post extends up to the door, such that the upper post does not extend above the door, the wall panel and the door leaf arranged at the same height above the floor, such that a horizontal lower edge of the wall panel and a horizontal lower edge of the door leaf lie mutually in line at the same height above the floor, the wall element comprising a first and a second wall panel (22, 24) extending parallel to each other between an upper side and an underside of the wall element, the wall element is configured closed to the upper side and the underside thereof to be arranged standing upright between the upper and lower post, 
an elongate profile (76) extending between the upper and underside is arranged between the first and second wall panel close to a lateral end surface of the wall element, and one of the first and second wall panel extends beyond the other of the first 
Per claim 28, Dixon further shows the profile (26) having an at least substantially U-shaped cross section comprising a base and two legs, wherein the covering element (108, 110) is arranged on the base and wherein each leg comprising a laterally outward directed wing (the flanges extending perpendicular to the legs).
Per claim 29, Dixon further shows the covering element has an at least substantially L-shaped cross-section( 1 leg and one base), comprising a first leg extending in the depth direction of the wall element and a second leg lying at least substantially perpendicularly thereof and extending in the width direction of the wall element, wherein the covering element is arranged such that the first leg covers the profile and the second leg covers at least a portion of the one of the first and the second wall panel which extends beyond the other of the first and the second wall panel in horizontal direction.
Per claim 30, Dixon further shows the covering element and/or the profile is made at least partially of a heat- insulating material (a material is heat insulating as it creates a barrier between the heat and the other side although the insulating properties may vary) in order to thermally disconnect the first and second wall panels from each other.

Per claim 32, Dixon further shows the lower post (26, 54, 30), upper post (26, 84, 28) comprise a first and second and third elongate profile with a U-shaped cross section (each of parts 26, 54, 30, 26, 30 showing the claimed profile), wherein the first profile is mounted with a base of its U-shaped cross-section on the floor, wherein the second profile is arranged on the first profile, wherein bases of the U-shaped cross-sections of the first and the second profile are directed away from each other, wherein the third profile(54 or  84) is arranged between the first profile (26) and the second profile (30 or 28), wherein bases of the U-shaped cross-sections of the first and third profiles are directed away from each other.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-23 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Catlett et al (3457674) in view of Morency (5722213).
Catlett et al shows all the claimed limitations except for the supporting construction comprising first and second shells disposed parallel to each other and opposite each other and extending in the plane of the partition wall, wherein the first and 
Morency shows the supporting construction comprising first and second shells disposed parallel to each other and opposite each other and extending in the plane of the partition wall, wherein the first and second shells are thermally disconnected from each other, wherein the first and second shells are manufactured from steel, wherein a fire-resistant material, such as a gypsum.
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Catlett et al’s structures to show the supporting construction comprising first and second shells disposed parallel to each other and opposite each other and extending in the plane of the partition wall, wherein the first and second shells are thermally disconnected from each other, wherein the first and second shells are manufactured from steel, wherein a fire-resistant material, such as a gypsum as taught by Morency in order to provide an insulated steel door as needed.
Claims 34 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Catlett et al (3457674) in view of Zimmerson et al (3827183).
Catlett et al shows all the claimed limitations except for the partition wall, comprising at least a first and a second door to be arranged between a ceiling and a floor, wherein each of the first and the second door is movable between a closed position, in which a frontal plane of the door lies in a frontal plane of the partition wall, and an open position in which the frontal plane of the door lies at an angle relative to the frontal plane of the partition wall, wherein the first door and the second door are arranged adjacently of each other such that together they form one at least substantially 
Zimmerman et al (figure 8) shows a the partition wall, comprising at least a first and a second door to be arranged between a ceiling and a floor, wherein each of the first and the second door is movable between a closed position, in which a frontal plane of the door lies in a frontal plane of the partition wall, and an open position in which the frontal plane of the door lies at an angle relative to the frontal plane of the partition wall, wherein the first door and the second door are arranged adjacently of each other such that together they form one at least substantially continuous surface in their closed position, such that they collectively function as one wall element of the partition wall..
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Catlett et al’s structures to show the partition wall, comprising at least a first and a second door to be arranged between a ceiling and a floor, wherein each of the first and the second door is movable between a closed position, in which a frontal plane of the door lies in a frontal plane of the partition wall, and an open position in which the frontal plane of the door lies at an angle relative to the frontal plane of the partition wall, wherein the first door and the second door are arranged adjacently of each other such that together they form one at least substantially continuous surface in their closed position, such that they collectively function as one wall element of the partition wall as taught by Zimmerman et al in order to form a partition wall double door adjacent to each other.

Allowable Subject Matter
Claims 16-17, 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  prior art does not provide sufficient motivation to modify either Catlett or Dixon or Kopish et al to show the locking mechanism comprises a locking member arranged in the second profile under spring pressure, and locking holes formed correspondingly to the locking member and arranged in the mounting part at a mutual distance along a circle, wherein the locking member is resiliently movable between a rest position, in which the locking member extends into one of the locking holes in the mounting part, and a retracted position in which the locking member is situated at least substantially wholly in the second profile or an inward extending tongue arranged clampingly between the base of the U-shaped cross-section of the second profile and the resilient clamping profile in order to attach the wall panel to the lower post and/or the upper post. in combination with other claimed limitations.

Response to Arguments
Applicant's arguments filed 2/28/2022 have been fully considered but they are not persuasive.
With respect to Kopish, the reference shows the door leaf as claimed.  There is nothing in the claims that require the “ door leaf” to be of a certain configuration, size, and of any particular makeup.  Furthermore, application’s disclosure does not disclose 

With respect to Catlett, the reference shows a door leaf (figure 4).  The door leaf forms a barrier that can pivot at 35 and the door is able to adjust vertically per a spacer (39).  Applicant’s height adjustment means also includes a spacer as stated on page 12 line 4.  The reference thus shows the door leaf with the claimed height adjustment means. The dependent claims rejected by Catlett, is thus also considered proper and maintain.
With respect to Dixon, as stated above, the reference shows a door leaf (figure 1, left) and a wall element as claimed.  as set forth above, the definition of “ door leaf” is reasonably broadly interpreted to mean a wall panel that can function to form a barrier and able to be moved.  The reference shows a door leaf (24 left figure 1) and a wall element ( 24 right figure 1).  The reference thus shows the wall element and the door leaf having the same height dimension as claimed.  There is no structural difference in the claims that distinguishes the claimed door leaf/wall element from the structures shown by Dixon.  The reference thus shows the claimed limitations.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is 571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        

Phi Dieu Tran A

3/16/2022